On Rehearing-.
McGloin, J.
After a careful re-examination of the issues presented in this cause, we have not been led to recede from the later conclusions arrived at, and fully recited in the opinion rendered in the similar case of E. Oonery & Son v. same defendants.
We recognize the absurdity of the legislative action in authorizing sheriffs' to exact, before executing a writ, from which, if properly enforced, no liability to him can arise, a bond of indemnity. But, as we have already declared, if such were the legislative purpose, we have no right to obstruct or defeat it, for the question of policy or impolicy of legislation is not primarily one of a judicial nature.
We are fully disposed to avail ourselves of the judicial privileges — we may even say to respect the duty of selecting interpretations which indicate the wisdom of the legislator rather than those imputing to him ignorance or folly. This right or duty, however, can only intervene where there is room for the reasonable application of either interpretation. It cannot justify courts in imposing upon a statute a meaning hostile to its language or against its evident intent. The functions of courts are exclusively interpretative, and their first duty is to seek honestly and fairly for the legislative purpose, and without striving, by cunning devices in the applica*42tion of language, to defeat or restrict what they are convinced is the object of the law.
The constitutions, State and National, lay down all the checks and restrictions to which legislation is subjected, and within the bounds prescribed by these instruments the Legislature has unlimited authority and the absolute power to be unwise or even arbitrary. Therefore, while the courts will not lightly attribute to it purposes which seem to them unwise, or even unjust, yet, if such a purpose be patent, the only restrictions judicial tribunals are at liberty to apply are those expressed or clearly implied bj^ the constitutional law. If these be not applicable or sufficient, there may be a case of hardship or oppression, but the remedy lies not with the courts, which are compelled to apply the law as it is given to them.
Seeking, therefore, the legislative intent, we have been forced to the conclusion, that the General Assembly when enacting the law under consideration, employed the term “mesne process” in its generally accepted sense, that which prevails with Bench and Bar of the State. This undoubtedly held the term as applicable to the conservatory acts or writs defined in our Code of Practice.
Pending the final determination of this cause, the organ of the court, in the delivery of this opinion, took occasion to approach, without presenting or discussing the question at issue in this cause, occupants of the Bench and members of the Bar of this city for their impression as to the meaning or application of the term under consideration, and the unvariable answer was that it covered the conservatory writs defined in the Code. Tne meaning of words forming part of the prevalent language of a country is a matter of which courts must take judicial cognizance, just as they do of its history or geography, and the court is satisfied with the correctness of its conclusions as to the sense to be given to the words “ mesne process.”
Nor is there open to us any avenue by which to escape the absurdity commented upon. If we adopt the contracted definition of the old common law, as done in the first opinion in *43this case, we strike out from the scope and operation of the statute every writ affecting property, not final in its nature, known to our legislation, and the law in question is left without force or effect whatever.
This we cannot do, because the presumption that the Legislature intended to accomplish some object in the enactment of every statute is conclusive, and the courts cannot accept an interpretation which is virtually a repeal.
Judgment affirmed, with costs in both courts.